DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shvetsov (US 2011/0190768) in view of Bales (US 5,174,300).
Regarding claims 1, 2, 5-8 and 13-17, Shvetsov discloses an ergonomic pencil electrosurgical device (figure 1) with a monopolar electrode having thee portions: an uninsulated portion (12), an insulated portion (13) and a third portion (14). The device further includes an elongated hollow body (22) formed by a first member (the part including the buttons) and a second member (the part distal to the buttons), the body further including a front end, rear end, external surface, and electrical wire (fig. 1, 25). The second member receives the third portion of electrode at the front end of the body such that electrical contact is made between the electrode and the wire, where the second part of the electrode is not surrounded by the body (fig. 1). The device further includes a first button and second button on the first member for controlling energy (18 and 19) and a third button for controlling vacuum (73, paragraph [0007]), a slidable vacuum tube (16) and a vacuum outlet port (24), where the vacuum parts in in fluid communication with each other (fig. 1). Shvetsov does not disclose that the first and second members are rotatable relative to each other, and therefore do not disclose the structure that allows that function (e.g. the engagement surface, flange and biasing member). However, rotation in medical devices is very common, as is the use of springs, flanges and engagement surfaces. Bales, for example, discloses an electrosurgical device with a rotatable hollow tube (figs. 1b, 3, 4 and 8) which employs a biasing member in the form of a coil spring (103) wedged between a flange and a shoulder (fig. 4a) each belonging to a different member (fig. 4a vs fig. 5a). The biasing member is located in a chamber between the flange/shoulder and a side wall such that a flange is a smaller diameter than the side wall (fig. 4a). The members each have engagement surfaces (113 
Regarding claims 9-12 and 18 Shvetsov further discloses the device has a light source, battery and button ([0008]), and that the electrical line may pass through a swivel joint ([0008]). The device also includes RFID and a substantially rectangular cross section ([0009]).


Response to Arguments
Applicant's arguments filed 04 November 2020 have been fully considered but they are not persuasive. It is not entirely clear why Applicant takes the position that the combination of Shvetsov-Bales does not include fluid communication between the members in any rotational positon. First, Bales shows the members are hollow tubes. The phrase “fluid communication” is a very broad limitation that only means a fluid (liquid or gas) could move between elements. It is immediately clear that there is no fluid tight seal in Bales that would keep a fluid from moving between members, regardless of their rotational position.  Second, if the issue is the use of the fluid pathway for a vacuum, the rejection is Shvetsov in view of Bales, not Bales by itself. Since Shvetsov discloses a vacuum path though the members, and Bales discloses a mechanism by which a hollow member can be rotated for a desired positioning, there is no reason for the modification to prevent each element that forms vacuum path in Shvetsov from being in fluid communication with the other elements at any point of rotation. If there is any question as to whether an amendment would overcome the rejection of record, an interview can be scheduled with the examiner (contact information below).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794